SCOTT, Justice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the November 2, 1981, order for a temporary injunction and the judgment entered pursuant thereto on November 10, 1981, in the Ramsey County District Court, the Honorable J. Jerome Plunkett, be, and the same are, reversed as improvidently granted. See Sampson v. Murray, 415 U.S. 61, 94 S.Ct. 937, 39 L.Ed.2d 166 (1974); Dahlberg Brothers, Inc. v. Ford Motor Co., 272 Minn. 264, 137 N.W.2d 314 (1965). The judgment is accordingly vacated and the matter is remanded to the trial court for trial on the merits. An opinion setting out the reasoning of the members of this court underlying this order will be filed in due course.